Name: COMMISSION REGULATION (EC) No 2427/97 of 5 December 1997 fixing, for November 1997, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  economic structure;  accounting
 Date Published: nan

 6 . 12. 97 EN Official Journal of the European Communities L 335/ 11 COMMISSION REGULATION (EC) No 2427/97 of 5 December 1997 fixing, for November 1997, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 July 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (5), as last amended by Regulation (EC) No 59/97 (6), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage ; whereas that specific rate must be fixed each month for the previous month; Whereas application of these provisions will lead to the fixing, for November 1997, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi ­ cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for November 1997 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 6 December 1997. It shall apply with effect from 1 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 177, 1 . 7. 1981 , p. 4. (2) OJ L 206, 16 . 8 . 1996, p. 43 . (3) OJ L 387, 31 . 12. 1992, p. 1 . (4) OJ L 22, 31 . 1 . 1995, p. 1 . (*) OJ L 159, 1 . 7. 1993, p. 94. 6 OJ L 14, 17. 1 . 1997, p. 25. I EN I 6. 12. 97L 335/12 Official Journal of the European Communities ANNEX to the Commission Regulation of 5 December 1997 fixing, for November 1997 , the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,9321 Belgian and Luxembourg francs 7,54917 Danish kroner 1,98243 German marks 312,011 Greek drachmas 167,153 Spanish pesetas 6,68769 French francs 0,759189 Irish pound 1 973,93 Italian lire 2,23273 Dutch guilders 13,9485 Austrian schillings 200,321 Portuguese escudos 6,02811 Finnish marks 8,65258 Swedish kroner 0,695735 Pound sterling